DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WARREN TARVER,
                             Appellant,

                                    v.

                   WILLIAM HAMILTON, WARDEN,
                            Appellee.

                              No. 4D19-3936

                              [June 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2019-CA-
014747-XXXX-MB.

   Warren Tarver, South Bay, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.